ON SUGGESTION OF ERROR.
It was erroneously stated in the former opinion that Mrs. W.R. Whitesides died prior to the closing of the bank for liquidation, and for that reason it was immaterial as to whether the claim of the bank for the stockholders' liability on the stock held by A.W. Whitesides, deceased, had been properly made or not.
The fact was that the bank was closed prior to the death of Mrs. W.R. Whitesides, who was also named in the record as Mrs. Alice Whitesides, but subsequent to the death of W.R. Whitesides and A.W. Whitesides.
We have examined the testimony in reference to the probation of the claim against the estate of Mrs. Whitesides, and it shows that the attorney for the banking department, Mr. Bolton, made out the claim for probation and delivered it to the chancery clerk, who accepted and marked it probated upon the proper docket, but the probated claim was not placed by the clerk among the file of papers in the cause, and was lost or mislaid and could not be located at the trial of the cause in the court below. A carbon copy of the original was introduced in the record, and both the chancery clerk and Mr. Bolton, the attorney who prepared it for probation, testified that it was probated.
It is argued originally and on the suggestion of error *Page 258 
that because the paper was not among the papers in the cause, and there was nothing produced before the court showing the entry on the probated claim of the words, "Probated and allowed for $ ____," it was void under section 1671, Code 1930.
To sustain this contention would be to place it within the power of a chancery clerk to deprive a party probating a claim of his rights, should the clerk, through negligence or otherwise, fail to place the papers among the files. We do not think parties probating claims should suffer from the failure of clerks to place probated claims in the files and keep them there.
The claim here involved is not a contractual claim, but one for liability imposed by statute, and is based upon statute and not upon contractual writing.
In the case at bar, there is no prejudice to any person by reason of the failure of the clerk to keep the probated claim among the papers. The docket gave the same information as to the nature and character of the claim as the original probate could have given. It is, of course, important to have papers properly placed and the proper notation entered by the clerk, and we do not mean to approve any lack of diligence or care in such cases.
After a full consideration of the suggestion of error, we think the conclusion reached in the original opinion is sound, and the suggestion of error will therefore be overruled.
Suggestion of error overruled. *Page 259